Judgment, Supreme *64Court, Bronx County (Barbara Newman, J.), rendered July 24, 1998, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s credibility determinations concerning the conflicting prosecution and defense versions of the incident. The defense of justification was disproved beyond a reasonable doubt by evidence, properly credited by the jury, that defendant was the initial aggressor.
The court properly exercised its discretion in admitting uncharged crimes evidence. Testimony that on a prior occasion the victim had observed defendant’s daughter with a bruised face and that he had been told that defendant had hit her, as well as testimony about a tense conversation between the victim and defendant in the street several weeks later, provided necessary background as to how the victim first spoke to defendant about the abuse and as to how an acrimonious relationship developed between the two men over defendant’s suspicion that the victim was involved with defendant’s daughter’s departure from home (see, People v Berry, 278 AD2d 52, lv denied 96 NY2d 756). Furthermore, this evidence was necessary to explain defendant’s statements to the victim at the time of the assault. Although the assault took place about four months after these prior incidents, those occasions were not unduly remote since, as the trial court noted, there was a continuous course of conduct involved. The evidence was highly probative and any possible prejudice in portraying defendant as a violent person was avoided by the court’s numerous limiting instructions. Concur — Sullivan, P. J., Nardelli, Andrias, Rubin and Saxe, JJ.